UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
JOE HAND PROMOTIONS, INC.,

                       Plaintiff,               Memorandum and Order

          v.                                    20-CV-557 (KAM)(RLM)


ALY MOHAMED, et al.,

                    Defendants.
-------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

          Joe Hand Promotions, Inc. (“Plaintiff”) initiated this

action against Al Bait Baitak Corp, which does business as Your

House Café (the “Establishment”), and against Aly Mohamed (“Mr.

Mohamed”), individually, and as an officer, director,

shareholder, and/or principal of the Establishment,

(collectively, “Defendants”), alleging violations of the Federal

Communications Act of 1934 and copyright infringement in

violation of the Copyright Act.          47 U.S.C. §§ 553, 605; 17

U.S.C. § 101, et seq.; (see generally ECF No. 1, Complaint

(“Compl.”).)

          Upon service of process upon the Defendants, and the

failure of Defendants to appear, answer, or respond to the

Complaint, Plaintiff now moves for default judgment.         (ECF No.

17-1, Plaintiff’s Memorandum in Support of Motion for Default

Judgment “Pl. Mem.” at 8-16.)       Defendants have not appeared,



                                     1
answered the Complaint, or submitted any opposition to

Plaintiff’s motions for entry of default judgment, despite being

properly served with the summons and complaint and having

received both notice and an opportunity to oppose the motion for

a default judgment.   (See ECF No. 4, Summons Issued as to

Mohamed and the Establishment; ECF No. 8 & 9, Summons Returned

Executed; ECF No. 17-10, Certificate of Service of Req. for

Certificate of Default Judgment; Pl. Mem at 1.)

          For the reasons set forth below, the court GRANTS

Plaintiff’s motion for entry of default judgment against Mr.

Mohamed and the Establishment, jointly and severally, and orders

that judgment be awarded in favor of Plaintiff in the amount of

$7,250, comprised of (1) basic statutory damages under the

Communications Act of $1,450, (2) enhanced statutory damages

under the Communications Act of $2,900, (3) basic statutory

damages under the Copyright Act of $1,450, and (4) enhanced

statutory damages under the Copyright Act of $1,450.

                            Background

  I.   Facts

          Where, as here, a defendant defaults, a court must

accept the plaintiff’s well-pleaded factual allegations as true

and draw all reasonable inferences in the plaintiff’s favor.

Finkel v. Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009);

Bricklayers and Allied Craftworkers Loc. 2 v. Moulton Masonry &

                                 2
Constr., LLC, 779 F.3d 182, 187-88 (2d Cir. 2015).     Accordingly,

the Court accepts Plaintiff’s well-pleaded factual allegations

as true for purposes of reviewing Plaintiff’s motion for default

judgment.

             Plaintiff acquired exclusive rights to distribute to

commercial establishments the Wilder vs. Fury Match, including

all undercard matches and the entire television broadcast, which

was broadcasted on December 1, 2018 (the “Program”) via closed

circuit television, encrypted “IPTV”, cable, or satellite

signal.    (Compl. at ¶ 6.)   Plaintiff, by contract, is also the

copyright holder as to commercial distribution of the Program.

(Id.)     The Program originated via satellite uplink and was

subsequently retransmitted to cable systems and satellite

companies via satellite signal. (Id. at ¶ 19.) Plaintiff entered

into subsequent agreements with various business entities in New

York State, enabling these businesses to exhibit the Program to

their patrons.    (Id. at ¶ 20.)   Plaintiff charges commercial

establishments to air the Program using a graduated fee

schedule, which fixes prices according to the size of the

establishment and its fire code occupancy. (ECF No. 17-4, Hand.

Aff. ¶ 5; ECF No. 17-5, Commercial Pricing Schedule.)

             In order to combat signal piracy, Plaintiff hired

investigative agencies to retain auditors to canvas and identify

establishments that exhibited the Program without authorization

                                   3
from, or payment to, Plaintiff.        (Pl. Mem at 3.)   Plaintiff

provided the auditors with a list of customers that were

authorized to broadcast the Program in order to ensure the

auditors would only visit locations that were not authorized to

broadcast the Program. (ECF No. 17-6, Legal List; Hand Aff. at ¶

8.)   Plaintiff includes in its motion for default judgment a

site inspection form filled out by one of the retained auditors,

Cosmo Lubrano (“Mr. Lubrano”). (ECF No. 17-7, Site Inspection

Form.)   Mr. Lubrano states that on December 1, 2018, the night

of the Program, he entered the Establishment and saw five

televisions airing the Program for patron viewing.        (Id.)

Lubrano was not required to pay a cover charge to enter the

Establishment and estimated the capacity of the Establishment at

1-100 people.    (Id.)   Mr. Lubrano also took photographs and

videos which show the Establishment, airing the Program.          (ECF

No. 17-8, “Site Inspection Photographs”; Hand Aff. at ¶ 11.)

           Plaintiff’s affidavit states that Defendants and/or

their agents unlawfully intercepted, received, and/or de-

scrambled the Program’s broadcast signal and thereafter

exhibited the Program at the Establishment without Plaintiff’s

authorization.   (Hand Aff. at ¶¶ 23-24.)       Plaintiff further

states that in order to broadcast the Program, Defendants either

redirected a wireless signal from an adjacent residence to the

Establishment, misrepresented the Establishment as a residence,

                                   4
removed an authorized satellite receiver from a residence to the

Establishment, or unlawfully utilized over-the-top wireless

internet streaming technologies.       (Id. at ¶ 24.)   According to

Joe Hand (“Mr. Hand”), the individual owner of Joe Hand

Promotions, the Program cannot be mistakenly or innocently

intercepted.   (Hand. Aff ¶ 12.)

  II.   Procedural History

          Plaintiff filed the instant action on January 31,

2020, naming Mohamed and the Establishment as Defendants.       (See

generally Compl.)    Plaintiff thereafter properly served the

Summons and Complaint on Defendants.      (ECF No. 1, Compl.; ECF

No. 4, Summons Issued as to Mohamed and the Establishment; ECF

Nos. 8 & 9, Summons Returned Executed as to Mohamed and the

Establishment.)     The Defendants failed to file an answer, and

Plaintiff took no further immediate action.      On July 8, 2020,

Magistrate Judge Roanne L. Mann ordered Plaintiff to show cause

as to why the case should not be dismissed for lack of

prosecution, and ordered the Plaintiff to promptly serve copies

of the Order on Defendants. (Dkt. Order July 8, 2020.)

Plaintiff filed a timely response to the order on July 15, 2020,

citing administrative concerns related to the COVID-19 pandemic,

and submitted a certificate of service of the Order on

Defendants. (ECF No. 12, Plaintiff Response to First Order to



                                   5
Show Cause; ECF No. 11-3, Certificate of Service of Order to

Show Cause.)

          Upon Plaintiff’s request, and in light of Defendants’

failure to answer the Complaint or otherwise defend the action,

the Clerk of the Court entered default against Defendants on

July 20, 2020.   (ECF No. 11, Plaintiff Request for Certificate

of Default; ECF No. 13, Clerk’s Entry of Default.)    Plaintiff

took no further immediate action, and Magistrate Judge Roanne L.

Mann again directed Plaintiff to show cause as to why the case

should not be dismissed for lack of prosecution, again ordering

the Plaintiff to promptly serve copies of the Order on

Defendants.    (Dkt. Order Oct. 28, 2020.)   Plaintiff filed a

timely response to the order on November 3, 2020, again citing

administrative concerns related to the COVID-19 pandemic. (ECF

No. 18, Plaintiff Response to Second Order to Show Cause.)

Plaintiff also provided evidence it properly served the October

28 Order on Defendants.   (ECF No. 16, Certificate of Service of

Second Order to Show Cause.)

          On November 3, 2020, Plaintiff filed a motion for

default judgment.   (ECF No. 17, Motion for Default Judgment.)

Plaintiff seeks (1) entry of a default judgment; (2) basic

statutory damages in the amount of $10,000 against Defendants,

jointly and severally, pursuant to 47 U.S.C. §

605(e)(3)(C)(i)(II) for violation of 47 U.S.C. § 605(a); (3)

                                  6
enhanced statutory damages in the amount of $10,000 against

Defendants, jointly and severally, pursuant to 47 U.S.C. §

605(e)(3)(C)(ii) for violation of 47 U.S.C. § 605(a); (4) basic

statutory damages in the amount of $5,000 against Defendants,

jointly and severally, pursuant to 17 U.S.C. § 504(c)(1) for

copyright infringement in violation of the Copyright Act, 17

U.S.C. § 101, et seq.; and (5) enhanced statutory damages in the

amount of $5,000 against the Defendants, jointly and severally,

pursuant to 17 U.S.C. § 504(c)(2) for copyright infringement in

violation of the Copyright Act, 17 U.S.C. § 101, et seq. (Pl.

Mem. at 8-16.)   Plaintiff properly served its motion for default

judgment on Mr. Mohamed, at the last known address of Mr.

Mohamed’s residence, and on the Establishment, at the last known

address of its principal place of business. (ECF No. 17-10,

Certificate of Service.)   To date, Defendants have not answered

or otherwise responded to Plaintiff’s Complaint, nor have

Defendants responded to Plaintiff’s motion for entry of default

judgment.



                             Discussion

            Pursuant to Federal Rule of Civil Procedure 55, a

movant must complete a two-step process to obtain a default

judgment. Rodriguez v. Almighty Cleaning, Inc., 784 F. Supp. 2d

114, 123 (E.D.N.Y. 2011); La Barbera v. Fed. Metal & Glass

                                  7
Corp., 666 F. Supp. 2d 341, 346-47 (E.D.N.Y. 2009).    First, the

Clerk of the Court must enter default “[w]hen a party against

whom a judgment for affirmative relief is sought has failed to

plead or otherwise defend, and that failure is shown by

affidavit or otherwise.” Fed. R. Civ. P. 55(a); Enron Oil Corp.

v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1993). Second, upon the

Clerk’s entry of default, the movant “may then make an

application for entry of a default judgment, pursuant to Fed R.

Civ. P. 55(b).”   Rodriguez, 784 F. Supp. 2d at 123.   The court

must exercise “sound judicial discretion in determining whether

the entry of default judgment is appropriate.”   Trs. Of Local

Loc. 7 Tile Indus. Welfare Fund v. City Tile, Inc., No. 10-cv-

322, 2011 WL 917600, at *1 (E.D.N.Y. Feb. 18, 2011) (quoting

Badian v. Brandain Commc’ns Corp., No. 03-cv-2424, 2004 WL

1933573, at *2 (S.D.N.Y. Aug. 30, 2004)), adopted by Trs. Of

Local Loc. 7 Tile Indus. Welfare Fund v. City Tile, Inc., No.

10-cv-322, 2011 WL 865331 (E.D.N.Y. Mar. 10, 2011).    In

evaluating a motion for default judgment, “the [c]ourt must

accept as true the well-pleaded allegations in the complaint,”

except as to damages. Id. at *2 (citing Credit Lyonnais Sec.

(USA), Inc v. Alcantara, 183 F.3d 151, 154-55 (2d Cir. 1999)).

          Here, the Clerk of the Court entered a default against

Defendants on July 20, 2020.   (Dkt. Order July 20, 2020.)   After

adequately responding to the order to show cause, Plaintiff

                                 8
filed the unopposed motion for default judgment presently before

the court.    Plaintiff also provide documentation that it

properly served the default motion on Defendants at the last

known residence of Mohamed, and at the principal place of

business of the Establishment, pursuant to Eastern District

Local Civil Rule 55.2(c).    (See ECF No. 17-10, Certificate of

Service of Default Judgment.)    As previously noted, Defendants

have neither appeared nor moved to vacate the Clerk’s entry of

default.   Consequently, Plaintiff has completed the necessary

procedural steps to obtain a default judgment.     See Bricklayers

Ins. & Welfare Fund v. David & Allen Contracting, Inc., No. 05-

cv-4778, 2007 WL 3046359 at *2 (E.D.N.Y. Oct. 16, 2007 (“In

civil actions, when a party fails to appear after being given

notice, the court normally has justification for entering

default.”) (citing Bermudez v. Reid, 733 F.2d 18, 21 (2d Cir.

1984)).

     I.      Corporate Liability of the Establishment

             Defendants’ default, however, “does not necessarily

conclusively establish . . . defendant[s’] liability.” Trs. Of

the Plumbers Lcl. Union No. 1 Welfare Fund v. Philip Gen.

Constr., No. 05-cv-1665, 2007 WL 3124612 at *3 (E.D.N.Y. Oct.

23, 2007).    As such, the court must still determine whether

“plaintiff has stated a cause of action.” Bd. of Trs. Of the

UFCW Local 174 Pension Fund v. Jerry WWHS Co., No. 08-cv-2325,

                                   9
2009 WL 982424, at *3 (E.D.N.Y. Apr. 10, 2009) (citing Au Bon

Pain Corp. v. Artect, Inc., 653 F.2d 61, 65 (2d Cir. 1981));

Philip Gen. Constr., 2007 WL 3124612, at *3 (“Nevertheless,

‘[e]ven after default it remains for the court to consider

whether the unchallenged facts constitute a legitimate cause of

action, since a party in default does not admit mere conclusions

of law.’”) (alteration in original) (quoting In re Wildlife

Ctr., Inc., 102 B.R. 321, 325 (Bankr. E.D.N.Y. 1989)).

     A. Violations of Communications Act

          Here, Plaintiff’s Complaint alleges that the

Establishment violated either 47 U.S.C. § 553 or 47 U.S.C. § 605

through the unauthorized interception of Plaintiff’s cable and

satellite transmission.   (Compl. ¶¶ 25-35; Pl. Mem at 2.)

Section 553(a)(1) provides in relevant part that:

          No person shall intercept or receive or assist
          in    intercepting     or    receiving     any
          communications service offered over a cable
          system, unless specifically authorized to do
          so by a cable operator or as may otherwise be
          specifically authorized by law.

47 U.S.C. § 553. Section 605(a) provides in relevant part that:

          No person not being authorized by the sender
          shall intercept any radio communication and
          divulge or publish the existence, contents,
          substance, purport, effect, or meaning of such
          intercepted communication to any person. No
          person not being entitled thereto shall
          receive or assist in receiving any interstate
          or foreign communication (or any information
          contained therein contained) for his own


                                10
             benefit or for the benefit of another not
             entitled thereto.


47 U.S.C. § 605.

             Sections 553 and 605 are not mutually exclusive, and

both statutes apply when certain television programming is

transmitted over both cable and satellite.      Joe Hand Promotions,

Inc. v. Sylvestre, No. 20-cv-822, 2021 WL 810338, at *3

(E.D.N.Y. Mar. 3, 2021) (citing Int’l Cablevision Inc. v. Sykes,

75 F.3d 123, 133 (2d Cir. 1996)); Kingsvision Pay-Per-View Corp

v. Keane, No. 02-cv-5173, 2006 WL 1704474 at *3 (E.D.N.Y. June

16, 2006).     Plaintiff, however, acknowledges that Plaintiff is

unaware of the exact method by which the Establishment

intercepted the Program, specifically noting that:

             Prior to engaging in discovery, Plaintiff is
             unable to determine the manner in which
             Defendants obtained the broadcast. However, it
             is logical to conclude that Defendants
             utilized one of the above described methods or
             another to intercept and exhibit the Broadcast
             without entering into an agreement to obtain
             it lawfully from Plaintiff, the legal rights
             holder for commercial exhibition.


(Compl. at ¶ 24.)

             Moreover, in its default motion, Plaintiff has elected

to recover damages from both Defendants under Section 605,

rather than Section 553.     (Pl Mem. At 6).   (“Through Defendants’

admissions, Defendants have admitted to the interception of


                                   11
radio and satellite communication and therefore Plaintiff has

established the elements of § 605 and elects to recover under

the § 605.”).   Accordingly, the court will assess the

Establishment’s liability under Section 605.

           Plaintiff’s undisputed allegations and unopposed

submissions establish that the Establishment violated Section

605. Although by it text, Section 605 applies explicitly to

radio transmissions, courts have held that Section 605 applies

to cases involving “cable-borne transmissions [that] originate

as satellite transmissions.” Keane, 2006 WL 1704474, at *3

(citing Sykes, 75 F.3d at 130); Sylvestre, 2021 WL 810338, at

*3.   Courts in the Eastern District of New York have also held

that a plaintiff’s allegations state a valid claim under Section

605(a) when “the plaintiff pleads that (1) the plaintiff holds

an exclusive license to broadcast the Event at issue; (2) the

entity defendant had no right to commercially broadcast the

transmission unless it contracted with the plaintiff through a

licensing agreement; and (3) the entity defendant screened the

program despite failing to contract with the plaintiff for

authority to do so.”   Joe Hand Promotions, Inc. v. Skaf, No. 19-

cv-3391, 2020 WL 3035351, at *5 (E.D.N.Y Mar. 17, 2020) (citing

J&J Sports Prods., Inc. v. Inga, 18-cv-2542, 2019 WL 1320278, at

*4 (E.D.N.Y. Mar. 22, 2019).



                                12
           Here, Plaintiff obtained exclusive distribution rights

to the Program and subsequently entered into agreements with

various commercial entities in New York State.   (Compl. ¶¶ 19-

20.)   These agreements permitted authorized commercial entities

to broadcast the Program to their patrons.   (See id.)    As

alleged in the Complaint, the Establishment, without entering

into a sub-licensing agreement or obtaining Plaintiff’s

authorization, knowingly and willfully intercepted, received,

and/or descrambled the Program’s broadcast signal via satellite

transmission and thereafter exhibited the Program to its patrons

for commercial advantage and private financial gain.     (Id. ¶

23.)   According to Plaintiff’s uncontested allegations, the

Establishment likely redirected a wireless signal from an

adjacent residence, misrepresented itself as a residence, or

impermissibly utilized a residential satellite receiver to

intercept the Program’s broadcast signal. (Id. ¶ 24.)     Further,

as observed by independent auditor Mr. Lubrano, the

Establishment exhibited the Program to its patrons on five

different television screens on December 1, 2018. (See ECF No.

17-7, Site Inspection Form.)   Mr. Lubrano provided photographs

to support his written observations.   (ECF No. 17-8, Photographs

of Site Inspection.)   Taken together, Plaintiff’s allegations

support a finding that the Establishment is liable for damages

under Section 605.

                                13
     B. Violations of the Copyright Act

          Plaintiff also seeks an award for infringement of its

copyright under the Copyright Act.     17 U.S.C. § 101 et seq.;

(see Compl. ¶ 1.)     The owner of a copyright has the exclusive

right to “reproduce    the copyrighted works . . . [and]

distribute copies . . . of the copyrighted work to the public by

sale . . . or by rental.”    17 U.S.C. § 106.   The Copyright Act

prohibits persons from “violat[ing] any of the exclusive rights

of the copyright owner as provided by section[] 106 . . . ”       17

U.S.C. § 501(a); see Fitzgerald Publ’g Co. v. Baylor Bubl’g Co.,

807 F.2d 1110, 1113 (2d Cir. 1986).    In order to prove the

elements of a copyright infringement, a plaintiff must show: (1)

ownership of a valid copyright, and (2) that defendant violated

one of the exclusive rights held by the plaintiff in the work.

Joe Hand Promotions, Inc. v. Miller, No. 20-cv-132 (KAM)(CLP),

2021 WL 1394508, at *4 (E.D.N.Y. Feb. 26, 2021), adopted by Joe

Hand Promotions, Inc. v. Miller, No. 20-cv-132 (KAM), 2021 WL

1207319, at *1 (E.D.N.Y. Mar. 31, 2021).

          A plaintiff can establish prima facie evidence of

ownership of a valid copyright by showing a “certificate of a

[copyright] registration made before or within five years after

first publication of the work.”    17 U.S.C. § 410(c); see also CJ

Prod. LLC v. Snuggly Plushez LLC, 809 F. Supp. 2d 127, 142

(E.D.N.Y. 2011); Yurman Design Inc. v. Golden Treasure Imports,

                                  14
Inc., 275 F. Supp. 2d 506, 514 (S.D.N.Y. 2003).     Though the

presumption of validity is rebuttable, it is the defendant’s

burden to prove the invalidity of the copyright.     See Fonar Corp

v. Domenick, 105 F.3d 99, 104 (2d Cir. 1997); see also Folio

Impressions, Inc. v. Byer Cal., 937 F.2d 759, 763 (2d Cir.

1991)(citation omitted).

          Here, Plaintiff has demonstrated ownership of the

copyright to the broadcast of the Program by providing the

Certificate of Registration filed with the U.S. Copyright Office

on February 7, 2019.   (ECF No. 17-3, Certificate of Copyright

Registration.)   Although the registration was obtained on

February 7, 2019, after the infringement occurred on December 1,

2018, this is not a bar to Plaintiff’s recovery because the

registration was obtained within five years of the publication

of each work.    See Lewinson v. Henry Holt & Co., 659 F. Supp. 2d

547, 559 (S.D.N.Y. 2009) (citations omitted) (holding that

“[f]or any work created after January 1, 1978, copyright

automatically inheres upon the work’s creation”).    Although the

Copyright is registered to Showtime Networks Inc. as the author

of the work, Showtime assigned Plaintiff its “rights, interests,

or powers in the Event . . . to enforce and initiate legal

proceeding[s] . . . for copyright infringement.”    (ECF No. 17-2,

Exclusive Commercial Distribution Agreement.)     Because

Defendant has not appeared in this action, Plaintiff’s proof

                                 15
that it holds the valid copyright has not been challenged, and

the Court finds that Plaintiff has satisfied the first element

required to establish a claim for infringement.      See Miller,

2021 WL 1394508, at *5.

          Second, Plaintiff also must establish that Defendants

violated one of the exclusive rights held by the Plaintiff in

the copyrighted work.     Id. at *4.   “[B]oth unauthorized

production and unauthorized distribution of copies of

copyrighted material constitute an infringement of the

copyright.”   Id. at *5 (quoting Paramount Pictures Corp. v. Doe,

821 F. Supp. 82, 89 n.6 (E.D.N.Y. 1993).     Here, Plaintiff has

provided supporting evidence in the form of the auditor’s

affidavit, along with a list of New York establishments

authorized to air the Program, showing Defendants broadcasted

and distributed the Program without authorization.     (ECF No. 17-

7, Site Inspection Form; ECF No. 17-6, List of Authorized

Establishments.)   As the Defendants have not appeared, the

Defendants have conceded the truthfulness of the affidavit and

the list of establishments authorized to air the Program, which

list does not include the Defendants.     The court thus finds

Plaintiff has also satisfied the second element of the copyright

infringement claim.




                                  16
     II.   Individual Liability of Mr. Mohamed

           Plaintiff also names Mr. Mohamed as “officer,

director, shareholder and/or principal” of the Establishment.

(Compl. ¶ 8.)   Plaintiff alleges upon information and belief

that Mr. Mohamed was the individual with supervisory capacity

and control over activities occurring within the Establishment

on December 1, 2018. (Id. ¶ 9)   Plaintiff further alleges that

Mr. Mohamed received a financial benefit from the operations of

the Establishment on the night of December 1, 2018.   (Id. ¶ 10.)

“Individual liability under the Cable Act requires that the

individual authorize the underlying violations.”   Sylvestere,

2021 WL 810338, at *4 (quoting J&J Sports Prods., Inc. v. 291

Bar & Lounge, LLC, 648 F. Supp. 2d 469, 473 (E.D.N.Y. 2009)).

“Put differently, the complaint must establish that the

individual had a ‘right and ability to supervise’ the

violations, as well as an obvious and direct financial interest

in the misconduct.”   Id.

           The undisputed allegations in the Complaint establish

that Mr. Mohamed is an officer, director, shareholder, and/or

principal of the Establishment; that Mr. Mohamed had supervisory

capacity and control over the activities in the Establishment on

the date of the alleged violation; that Mr. Mohamed had close

control over the internal operating procedures of the

Establishment; that Mr. Mohamed was present at the Establishment

                                 17
during the broadcast of the Program; and that he received a

financial benefit as a result of the unauthorized broadcast.

(See Compl. ¶¶ 8-12; Hand Aff. at ¶ 11; ECF No. 17-7, Site

Inspection Form; ECF No. 17-8, Photographs of Site Inspection);

see also Joe Hand Promotions, Inc. v. Elmore, No. 11-cv-3761,

2013 WL 2352855, at *5 (E.D.N.Y. May 29, 2013) (“Individual

liability under the Cable Act requires that the individual

authorize the underlying violations.”) (quoting J & J Sports

Prods., Inc. v. 291 Bar & Lounge, LLC, 648 F.Supp.2d 469, 473

(E.D.N.Y.2009)) (citing J & J Sports Prods., Inc. v. Benson, No.

06–CV–1119, 2007 WL 951872, at *7 (E.D.N.Y. Mar. 27, 2007)).

Therefore, the court finds that Mr. Mohamed is jointly and

severally liable with the Establishment for violation of 47

U.S.C. § 605(a) discussed above.

           The uncontested allegations in the complaint similarly

establish that Mr. Mohamed had sufficient requisite control and

financial interest to be held vicariously liable for the

violations of the Copyright Act.     See Miller, 2021 WL 1394508,

at *10.   Accordingly, the court finds that Plaintiff’s award

shall be limited to a single and joint recovery against the

individual Defendant, Mr. Mohamed, and the corporate Defendant,

the Establishment.




                                18
                                  Damages1

            As previously noted, in the context of a motion for

default judgment, allegations pertaining to liability are deemed

admitted, but those pertaining to damages must be proven by the

movant.   Greyhound Exhibitgroup, Inc. v. E.L.U.L. Realty Corp.,

9730 F.2d 155, 158 (2d Cir. 1992) (“While a party’s default is

deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of

damages.”).    After liability is determined, damages must be

established “to a ‘reasonable certainty.’” Duro v. BZR Piping &

Heating, Inc., No. 10-cv-879, 2011 WL 710449, at *2 (E.D.N.Y.

Jan. 26, 2011) (quoting Transatlantic Marine Claims Agency, Inc.

v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)),

adopted by 2011 WL 744156 (E.D.N.Y. Feb. 22, 2011).            The court

need not hold a hearing to determine damages “as long as it

[has] ensured that there [is] a basis for damages specified in

the default judgment.” Id. (alterations in original). When

evaluating damages, the court “may rely on affidavits or

documentary evidence.” Id. (citing Tamarin v. Adam Caterers,




1The award of damages under the Communications Act does not preclude
additional recovery under the Copyright Act. See Miller, 2021 WL 1394508 at
*1 (awarding statutory damages under both the Communications Act and the
Copyright Act); see also Innovative Sports Mgmt., Inc. v. Acevedo, No. 19-cv-
1690, 2020 WL 5134423, at *7 (same), adopted by 2021 WL 6063250, (E.D.N.Y.
Oct. 14, 2020).


                                     19
Inc., 13 F.3d 51, 54 (2d Cir. 1993); Chun Jie Yin v. Kim, No.

07-cv-1236, 2008 WL 906736, at *2 (E.D.N.Y. Apr. 1, 2008)).

   I.     Basic Statutory Damages under Section 605

            Plaintiffs who seek compensation under Section 605 may

elect to seek either actual damages and lost profits or basic

statutory damages.     See 47 U.S.C. § 605(e)(3)(C)(i); see also

Time Warner Cable v. Googies Luncheonette, Inc., 77 F. Supp. 2d

485, 489 (S.D.N.Y. 1999).    Plaintiff seeks statutory damages.

(Pl. Mem. at 6.)    Where, as here, a party elects to recover

statutory damages, a party may recover a damages award within

the statutory range of $1,000 to $10,000 for each violation of §

605(a).    47 U.S.C. § 605(e)(3)(C)(i)(II).   The extent of damages

awarded pursuant to Section 605 “rests in the sound discretion

of the court.”     J&J Sports Prods., Inc. v. Hot Shots, Inc., No.

09-cv-1884 (FB)(SMG), 2010 WL 3522809, at *2 (E.D.N.Y. Apr 27,

2010) (citing 47 U.S.C. § 605(e)(3)(C)(i)(II)), adopted by J&J

Sports Prods., Inc. v. Hot Shots, Inc., No. 09-cv-1884 (FB),

2010 WL 3523003, at *1 (E.D.N.Y. Sept. 2, 2010).

            As other courts in this district have noted, Section

605 provides no statutory definition for the term “violation.”

See, e.g., Garden City Boxing Club, Inc. v. Perez, No. 05-cv-

3713, 2006 WL 2265039, at *5 (E.D.N.Y. Aug. 8, 2006).    “[M]ost

cases applying this statute in a commercial context have

interpreted the showing of an event on a single night as one

                                  20
violation.”   Id.   Here, the unauthorized broadcast of the

Program occurred on December 1, 2018, thus taking the form of

one continuous, night-long event, or one violation.   (See Compl.

¶ 6; ECF No. 17-7, Site Inspection Form.)   As such, the court

finds that Defendants are subject to liability for one violation

of Section 605.

           “Although § 605 provides little guidance as to how to

set damages within the statutory range, ‘courts in [the Second

Circuit] have relied upon one of two methods of calculating

statutory damages in cases involving the unauthorized receipt

and exhibition of pay-per-view events’” by commercial

establishments. Kingvision Pay-Per-View Ltd v. Autar, 426 F.

Supp. 2d 59, 63 (E.D.N.Y. 2006) (quoting Graden City Boxing Club

Inc. v. Morales, No. 05-cv-65, 2005 WL 2476264, at *6 (E.D.N.Y.

Oct. 7, 2005)); see also Circuito Cerrado, Inc. v. Pizzeria y

Pupuseria Santa Rosita, Inc., 804 F. Supp. 2d 108, 115 (E.D.N.Y.

2011); Googies Luncheonette, 77 F. Supp. 2d at 489.     The first

method assesses the award of damages based upon the number of

patrons in an establishment.    See, e.g., Googies Luncheonette,

77 F. Supp. 2d at 489 (collecting cases); Time Warner Cable v.

Taco Rapido Rest., 988 F. Supp. 107, 111 (E.D.N.Y. 1997)

(awarding damages on a per-patron basis); Cablevision Sys. Corp

v. 45 Midland Enters., 858 F. Supp. 42, 45 (S.D.N.Y. 1994

(same).   The second method awards a flat sum for each violation.

                                 21
E.g., Googies Luncheonette, 77 F. Supp. 2d at 489-90 (collecting

cases); see also Entm’t by J&J, Inc. v. Suriel, No. 01-cv-11460,

2003 WL 1090268 at *1 (S.D.N.Y. Mar. 11, 2003) (awarding a flat

sum for basic and enhanced damages); Kingsvision Pay-Per-View

Ltd. V. Jasper Grocery, 152 F. Supp. 2d 438, 442-43 (S.D.N.Y.

2001); Cablevision Sys Corp. v. Maxie’s N. Shore Deli Corp., No.

88-cv-2834, 1991 WL 58350, at *2 (E.D.N.Y. Mar. 20, 1991)

(awarding flat sum “based on the Court’s view of the equities

and not the estimate of the number of patrons”).

          This court previously determined statutory damages for

unauthorized receipt of pay-per-view events by calculating a

flat sum based on licensing fee Defendants would have paid to

show the Program legally.   See, e.g., Sylvestre, 2021 WL 810338,

at *6; Miller, 2021 WL 1394508, at *7.    Plaintiff has provided

evidence that if Defendants were to have purchased the rights to

the broadcast legally, Defendants would have paid $1,450.   (See

ECF No. 17-4, Rate Card.)   The fee is based on the Fire Code

Occupancy of the Establishment, which Plaintiff alleges falls

between 1 and 100. (See ECF No. 17-7, Site Inspection Form.)

The damage amount of $1,450 is sufficient, as it is greater than

the statutory minimum of $1,000, and is based on the purchase

price to broadcast the Program legally.   47 U.S.C. §

605(e)(3)(C)(ii).   Plaintiff is awarded statutory damages in the

amount of $1,450.

                                22
  II.   Enhanced Statutory Damages under Section 605

           Plaintiff additionally seeks enhanced statutory

damages for willfulness pursuant to § 605(e)(3)(C)(ii) in the

amount of $10,000.   (Pl. Mem at 8-9.)   The court, in its

discretion, may award an enhancement of statutory damages of up

to $100,000 where Plaintiff demonstrates that Defendants’

violation was willful and committed for the “purposes of direct

or indirect commercial advantage or private financial gain.” 47

U.S.C. § 605(e)(3)(C)(ii).   The broadcast of an event without

authorization is a deliberate act, and thus establishes

willfulness.   See Raco Rapdio Rest., 988 F. Supp. at 111;

Googies Luncheonette, 77 F. Supp. 2d at 490-91 (“Signals do not

descramble spontaneously, nor do television sets connect

themselves to cable distribution systems.”).

           Furthermore, the Establishment realized financial gain

by broadcasting the Program because the broadcast “most likely

led to an increased number of patrons, and thus to an increase

in profits from food and beverages,” even if the Establishment

did not advertise the Program or charge a cover fee.    Sylvestre,

2021 WL 810338, at *6 (quoting Taco Rapido, Rest., 988 F. Supp

at 111).   Consequently, Plaintiff is entitled to a further

enhancement of the basic statutory damages award because the

record supports a finding that the Establishment affirmatively

and willfully intercepted and broadcasted the Program for

                                23
financial gain, and that the Establishment could not have

inadvertently intercepted Plaintiff’s broadcast.    (Hand Aff. ¶

13; Compl. ¶ 24 (listing and describing the illegal ways to

intercept a broadcasting program’s signal.)).

             In circumstances demonstrating a willful and

purposeful violation, a court can assess enhanced damages in

conjunction with statutory damages, and courts “typically fix

the amount of enhanced damages as a multiple of the [basic]

statutory damages award.” Sylvestre, 2021 WL 810338, at *6

(quoting 135 Hunt Station Billiard, Inc., 2012 WL 4328355, at

*5).   This court has typically set damages at either two or

three times the amount of basic statutory damages. Id.      (setting

enhanced damages award at two times basic statutory damages);

Miller, 2021 WL 1394508 (same); Acevedo, 2020 WL 5134423, at *6

(same).   Similarly, here, the court, in its discretion, finds

that Plaintiff is entitled to enhanced damages in the amount of

$2,900, or double the basic statutory damages of $1,450, for

Defendants’ willful violation of the Federal Communications Act.

Accordingly, the court awards Plaintiff $1,450 in basic

statutory damages and $2,900 in enhanced statutory damages, for

total statutory damages award under the Communications Act of

$4,350.00.




                                  24
 III.     Statutory Damages for Copyright Infringement

            Section 504 provides for damages awards in cases of

copyright infringement.    “[A]n infringer of copyright is liable

for either the copyright owner’s actual damages and any

additional profits of the infringer . . . or statutory damages.”

17 U.S.C. 504(a).    Section 504 and the cases in the Second

Circuit interpreting the statute have established that the

victim of a copyright infringement is entitled to elect damages

based on the actual damages suffered, plus additional profits,

or may elect statutory damages to be awarded within certain

specified time limits.    See Peaks Prods., Inc. v. Publications

Int’l, 996 F.2d 1366, 1380 (2d Cir. 1993) (permitting plaintiff

to elect statutory remedy where actual damages were not

ascertainable); see also Aleshouse v. Ultragraphics, Inc., 754

F.2d 467, 469 (2d Cir. 1985); Engel v. Wild Oats, Inc., 644 F.

Supp. 1089, 1091 (S.D.N.Y. 1986).

            Here, Plaintiff has elected to recover statutory

damages under the Copyright Act.       17 U.S.C. § 504(c); (Pl. Mem.

at 11.)    Under the Act, the Court may award statutory damages of

not less than $750 and not more than $30,000, as the court deems

just.   17 U.S.C. § 504(c)(1).   In addition, the Act authorizes

an award of enhanced damages of not more than $150,000 where the

violation was willful.    17 U.S.C. § 504(c)(2).    Plaintiff argues

that in considering an award of statutory damages under the Act,

                                  25
the Court may consider the expenses saved and profits reaped by

defendants, plaintiff’s loss of revenue, the deterrent effect on

the infringer and third parties, the infringer’s cooperation in

providing evidence concerning the value of the infringing

material, and the infringer’s state of mind.   (Pl. Mem. at 12

(citing Bryant v. Media Right Prods., Inc., 603 F.3d 135, 143-44

(2d Cir. 2010))).   Plaintiff cites cases in which courts have

awarded “ ‘two to six times the license fees defendants “saved”

by not obeying the Copyright Act.’”   (Id. at 13) (quoting EMI

Mills Music Inc. v. Empress Hotel, Inc., 470 F. Supp. 2d 67, 75

(D.P.R. 2006)).

            Recognizing the deterrent purpose served by an award

of statutory damages and the fact that Defendants’ violation was

willful, as noted above, the Court imposes an award of statutory

damages under the Copyright Act of $1,450 for Defendants’

violation of Section 504(c)(1), and an enhanced award of $1,450

under 47 U.S.C. § 504(c)(2), in line with similar cases in this

District.    See, e.g., Miller, 2021 WL 1394508, at *10.   As the

Court has also recommended a total award of $4,350   for

Defendants’ willful violation of the Communications Act for the

same conduct, and the award of $2,900 under the Copyright Act

falls within the statutory range of $750 and $30,000 per

violation, the Court finds that a total award of $7,250 for

violations of the Communications Act and Copyright Act provides

                                 26
adequate compensation for Plaintiff’s losses and a sufficient

deterrent effect on others who would consider engaging in the

type of conduct alleged here.      See id. at *10 (calculating

damages awards under Copyright Act in the same fashion when

defendant was also liable for Communications Act violation); see

also Acevedo, 2020 WL 5134423, at *7 (same).

  IV.   Plaintiff’s Attorneys’ Fees and Costs

           Pursuant to 47 U.S.C. § 605(e)(3)(B)(iii), Plaintiff

is also entitled to costs and reasonable attorney’s fees.        See

Sykes, 997 F.2d at 1009.    The Plaintiff’s motion for default

judgment, however, does not contain a request for either costs

or fees.   (See Pl. Mem. at 16).    Accordingly, the Court will not

award such fees or costs.




                             Conclusion

           For the foregoing reasons, Plaintiff’s motion for

default judgment against both Defendants is GRANTED.     The Clerk

of Court is respectfully directed to enter judgment in favor of

Plaintiff and against the Establishment and Mr. Mohamed, jointly

and severally, in the amount of $7,250.     The Clerk of the Court

is respectfully requested to close this case.     Plaintiff is

ordered to serve a copy of this Memorandum and Order and the



                                   27
judgment on both Defendants and file a declaration of service.

SO ORDERED.



Dated:    July 9, 2021
          Brooklyn, New York

                                       /s/Kiyo A. Matsumoto
                                    HON. KIYO A. MATSUMOTO
                                    UNITED STATES DISTRICT JUDGE




                               28
